Fourth Court of Appeals
                               San Antonio, Texas

                                     JUDGMENT
                                   No. 04-17-00236-CR

                                  Kevin Leland DAVIS,
                                        Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee

                From the 290th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2016CR10897
                        Honorable Melisa Skinner, Judge Presiding

      BEFORE JUSTICE MARTINEZ, JUSTICE ALVAREZ, AND JUSTICE CHAPA

     In accordance with this court’s opinion of this date, the trial court’s judgment is
AFFIRMED.

      SIGNED July 25, 2018.


                                             _____________________________
                                             Luz Elena D. Chapa, Justice